FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                  _____________________________

                          No. 1D17-1316
                  _____________________________

RING POWER CORPORATION and
UNITED SELF INSURED SERVICES,

    Appellants,

    v.

ANDREW MURPHY,

    Appellee.
                  _____________________________


On appeal from an order of the Judge of Compensation Claims.
Thomas W. Sculco, Judge.

Date of Accident: July 24, 2006.

                        February 23, 2018


PER CURIAM.

     The issue in this appeal is whether the statute of limitations
barred Andrew Murphy’s petition for workers’ compensation
benefits. The relevant facts are undisputed: Murphy had a spinal-
fusion surgery a few months after his 2006 accident. Doctors used
rods and screws to stabilize Murphy’s spine while the bone grew
back together. After less than a year, Murphy’s fusion was solid.
The rods and screws no longer performed any function, but they
remained attached, inside Murphy.
     Murphy’s employer last provided worker’s compensation
benefits in 2013. In 2016, Murphy filed a petition for benefits,
seeking additional treatment. Because the petition was filed long
after the last treatment, the employer asserted a statute-of-
limitations defense. See § 440.19, Fla. Stat. (2006) (establishing
general two-year limitations period). Murphy responded by
asserting that section 440.19(2) applied, making his petition
timely. That provision “acts to toll [the] statute of limitations for a
period of one year from the payment of compensation or furnishing
of remedial treatment.” Gore v. Lee Cty. Sch. Bd., 43 So. 3d 846,
848 (Fla. 1st DCA 2010); accord Lee v. City of Jacksonville, 616 So.
2d 37, 39 (Fla. 1993) (noting that based on § 440.19(2), claimant
must receive periodic remedial care “[i]n order to preserve the
right to future benefits”).

     The judge of compensations claims agreed with Murphy,
concluding that because rods and screws remained inside him,
Murphy was continually furnished remedial treatment, meaning
the limitations period never ran. The JCC therefore rejected the
employer’s defense, and the employer appeals. Our review is de
novo. Gilbreth v. Genesis Eldercare, 821 So. 2d 1226, 1228 (Fla. 1st
DCA 2002) (JCC’s legal conclusions are reviewed de novo).

     This appeal turns on statutory interpretation. We must decide
whether having rods and screws attached indefinitely means a
claimant is “furnish[ed] remedial treatment” indefinitely. See
§ 440.19(2), Fla. Stat. (2006). We hold it does not. It is undisputed
that the pins and screws no longer serve any purpose, and we
cannot conclude their remaining attached falls within the tolling
provision’s reach. See Whitney Bank v. Grant, 223 So. 3d 476, 479
(Fla. 1st DCA 2017) (noting obligation to rely on statute’s plain
language).

     Murphy cites Gore v. Lee County School Board, in which we
held that the “continued use” of a medical apparatus will toll the
statute of limitations. See 43 So. 3d at 849. In Gore, the claimant
continually used a knee prosthesis that had a limited life span. Id.
at 847. We concluded this continual use counted as continual
remedial treatment, so we held it tolled the statute of limitations.
Id. at 849-50. But Gore does not apply here. Unlike the claimant
in Gore, Murphy is not “using” the rods and screws. Cf. also Fuster

                                  2
v. E. Airlines, Inc., 545 So. 2d 268, 273 (Fla. 1st DCA 1988)
(concluding statute of limitations tolled while claimant continued
to use back brace). The rods and screws were used for a temporary
purpose, but for years they have served no function at all. Their
placement does not toll the statute of limitations.

    REVERSED.

B.L. THOMAS, C.J., and WETHERELL and WINSOR, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Hayley Lewis Folmar and Caitlin W. Beyl of McConnaughhay,
Coonrod, Pope, Weaver & Stern, P.A., Jacksonville, for Appellants.

Kelli B. Hastings of Law Office of Kelli B. Hastings, PLLC,
Orlando; and Sean P. McCormack of Colling, Wright & Carter,
Orlando, for Appellee.




                                3